Slip Op. 08-133

               UNITED STATES COURT OF INTERNATIONAL TRADE


  SAKAR INTERNATIONAL, INC.,

                  Plaintiff,

                  v.                                      Before: Timothy C. Stanceu, Judge

  UNITED STATES,                                          Court No. 06-00025

                  Defendant.




                                         JUDGMENT

         In accordance with the opinion of the United States Court of Appeals for the Federal

Circuit in Sakar International, Inc. v. United States, 516 F.3d 1340 (Fed. Cir. 2008), it is

hereby

         ORDERED that this action is dismissed for lack of subject matter jurisdiction.



                                                              /s/ Timothy C. Stanceu
                                                              Timothy C. Stanceu
                                                              Judge


Dated: December 3, 2008
       New York, New York